Citation Nr: 1103640	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  05-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or on 
account of being housebound.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a low back disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral lower extremity (feet and legs) neuropathy.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and J.W.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2008, a travel board hearing was held before the 
undersigned in Muskogee, Oklahoma.  A transcript of the hearing 
is associated with the Veteran's claims file.  The claim was 
remanded by the Board in January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veteran is claiming compensation benefits for residuals of a 
low back injury, bilateral lower extremity neuropathy, and a hip 
disability that he asserts are the result of improper treatment 
rendered by VA in 2002.  In January 2009, the issues were 
remanded for a medical opinion regarding whether it is at least 
as likely as not that VA failed to timely diagnose and properly 
treat the Veteran following a twisting injury that was incurred 
in 2001 and, if so, whether this failure caused additional 
disability including disc disease in the lower back, additional 
neuropathy disability of the lower extremities, and/or a 
bilateral hip disorder and, if so, whether any additional 
disability was proximately caused by VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault in furnishing this medical treatment, or was the result of 
an event that was not reasonably foreseeable.  The Veteran was 
examined by VA in March 2009, with the examiner rendering an 
opinion that there was no failure on the part of the VAMC to 
diagnose or treat the Veteran following his reported twisting 
injury in 2001.  

The Veteran's representative has argued that this examination 
report is not adequate for several reasons.  It is argued that 
the opinion was rendered by a physician who was one of those who 
rendered treatment to the Veteran in 2002, and it is requested 
that a medical opinion be obtained from a medical care provider 
who was not involved in the care at question.  The representative 
also points out that the negative medical opinion is based on a 
conclusion that a specific injury as a result of the incident 
that reportedly occurred could not be specifically identified.  
The representative states that this ignores evidence already in 
the claims file that the Veteran sustained a sprain of the lumbar 
spine in July 2001 and that VA "could have improved his 
outcome" following this injury.  The Board finds that reliance 
on a medical opinion that is based on a finding that no specific 
injury occurred in July 2001, when VA has already acknowledged 
that the injury occurred, is not appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a 
medical examination from a VA medical care 
provider who has not previously treated 
the Veteran.  Specifically, the VA medical 
examiner should be requested to provide an 
opinion as to: 
      A) whether it is at least as likely 
as not (a 50 percent or greater 
probability) that VA failed to timely 
diagnose and properly treat the veteran 
following a twisting injury that was 
incurred in 2001 and, if so, 
      B) whether this failure caused 
additionally disability, including disc 
disease in the lower back, and/or any 
additional neuropathy disability of the 
lower extremities and/or a bilateral hip 
disorder, and, if so, 
      C) whether any additional disability 
was proximately caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in 
furnishing this medical treatment, or was 
the result of an event that was not 
reasonably foreseeable.  

The relevant documents in the claims 
folder should be reviewed in conjunction 
with such evaluation, to include X-rays 
and MRI studies of the Veteran's spine 
from the time of the injury in 2001, as 
well as documentation of the Veteran's 
symptoms prior to the injury in 2001 and 
thereafter.  The examination report should 
indicate that such review was performed.  
All opinions expressed should be 
accompanied by rationales, to include 
specific references to the evidence of 
record where appropriate.  

2.  Thereafter, readjudicate the Veteran's 
claims of entitlement to compensation 
under 38 U.S.C.A. 
§ 1151 on appeal and the claim for special 
monthly compensation that must remain in 
abeyance pending the completion of this 
development.  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued, and the Veteran and 
his representative should be afforded an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


